Citation Nr: 0709321	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from January 1989 until 
January 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims file was subsequently 
transferred to the jurisdiction of the Atlanta, Georgia RO.

The Board first considered this appeal in January 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
During the pendency of the appeal, the RO granted an 
increased evaluation of 20 percent.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal and this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  From the period of January 8, 2002 until September 26, 
2003, the veteran's degenerative disc disease was not 
characterized by moderate limitation of motion, or moderate 
intervertebral disc syndrome with recurring attacks, or 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  

2.  For the period September 26, 2003 until present, the 
veteran's degenerative disc disease is not characterized by 
forward flexion of 30 degrees or less. 

3.  The veteran's degenerative disc disease of the lumbar 
spine has not at any time required bed rest prescribed by a 
physician and treatment by a physician for a period of at 
least one week.

4.  There are no neurological disabilities associated with 
the degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5010, 5243, 5292, 5293 (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2002, January 2006 and June 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  Additionally, the May 2006 Statement of the 
Case provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA outpatient treatment medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded VA examinations in connection with his 
claim.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The RO granted service connection for degenerative disc 
disease of the lumbar spine in a May 2002 rating decision.  
At that time, a 10 percent evaluation was assigned under 
Diagnostic Codes 5292 and 5010.  Subsequently, an increased 
evaluation of 20 percent was assigned in a September 2006 
rating decision pursuant to Diagnostic Codes 5243 and 5010.  
The veteran contends the current evaluation does not 
accurately reflect his disability.

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim. If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Therefore, given the increased rating which was granted 
during the pendency of the appeal, the present appeal 
consists of two questions: 1) whether an evaluation in excess 
of 10 percent is warranted for the period of January 8, 2002 
(the date of receipt of the original claim) to September 26, 
2003 (the date of the change in regulations pertaining to the 
spine and the effective date of the 20 percent rating) and 2) 
whether an evaluation in excess of 20 percent is warranted 
from September 26, 2003 until the present time.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against an increased rating 
evaluation at any time and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, as explained above, the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's degenerative disc disease of the lumbar spine 
was initially evaluated under Diagnostic Codes 5010 and 5292.  
Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by x-ray findings requires the claim be 
evaluated under degenerative arthritis.  Diagnostic Code 5003 
for degenerative arthritis requires evaluation under the 
applicable Diagnostic Code for the joint or joints involved.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion. Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion. 
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations. Id.

At the time the veteran filed his claim the appropriate 
Diagnostic Code for limitation of motion of the lumbar spine 
was Diagnostic Code 5292.  Under Diagnostic Code 5292 a 10 
percent evaluation was assigned for slight limitation of 
lumbar spine motion, a 20 percent evaluation for moderate 
limitation of lumbar spine motion and a 40 percent evaluation 
for severe limitation of lumbar spine motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Another Diagnostic Code that could have been applied was 
Diagnostic Code 5293 for intervetebral disc syndrome.  Under 
the schedular criteria in effect when the veteran filed his 
claim for increased evaluation for his cervical spine 
disability, a 20 percent evaluation was warranted upon a 
showing of moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation was for assignment 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief. The next higher 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief. See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2001).

Diagnostic Code 5295 for lumbosacral strain provided for a 20 
percent evaluation upon a showing of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A 40 percent evaluation was for 
assignment for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.

However, the regulations used to evaluate diseases and 
injuries of the spine have changed twice, effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243)(2004).  VA's General Counsel has held that, where a law 
or regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran. In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation. If the revised version of the 
regulation is more favorable, however, the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of the change. See VAOPGCPREC 
3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.

The changes in the regulations effective September 23, 2002 
did not alter the schedular criteria under Diagnostic Codes 
5292 or 5295.  However, effective September 23, 2002 the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended.  The 2002 changes to Diagnostic Code 
5293 for intervertebral disc syndrome provided for 
evaluations between 10 and 60 percent based on the frequency 
and total duration of incapacitating episodes.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under Diagnostic Code 5293, a 10 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past twelve months; a 20 percent evaluation was assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 
twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

With respect to chronic orthopedic manifestations, under the 
rating criteria in effect in 2002 was the same as described 
above for Diagnostic Codes 5292 and 5295.  As for 
neurological disabilities, evaluations were generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  For example, under the Diagnostic 
Codes pertaining to the upper radicular group, the middle 
radicular group, the lower radicular group and the 
musculospiral nerve, a 20 percent evaluation was assigned for 
mild incomplete paralysis; a 30 and 40 percent evaluation for 
moderate incomplete paralysis of the minor and major 
extremity, respectively; and a 40 and 50 percent evaluation 
for severe incomplete paralysis of the minor and major 
extremity, respectively.  For complete paralysis with 
involvement of the minor extremity a 60 percent evaluation 
was warranted and for complete paralysis with involvement of 
the major extremity a 70 percent evaluation was warranted. 
38 C.F.R. §  4.124a, Diagnostic Codes 8511, 8512, 8514 
(2003).

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 10 percent evaluation is for assignment 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine.  
The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Service medical records reflect the first complaints of low 
back pain in November 1998, however, clinical findings and 
radiographic tests were normal until a May 2001 magnetic 
resonance imaging test (MRI) diagnosed degenerative disc 
disease, spinal stenosis at L3-4 and L4-5 and a midline disc 
herniation at L5-S1.  A June 2001 service medical record 
revealed no evidence of neurological damage.  The veteran's 
deep tendon reflexes were physiological and straight leg 
raising was normal.  There was normal sensation, motor and 
heel and toe walking.  The April 2001 examination performed 
in connection with the veteran's separation from service 
noted a history of low back pain.  The July 2001 Medical 
Board concluded with the diagnosis of lumbar disc disease 
with evidence of a bulging lumbar disc at L3-4 with 
associated spinal stenosis related to facet and ligamentum of 
flavum hypertrophy and similar findings at the L4-5 level 
with no evidence of a nerve root entrapment.  A herniated 
nucleus pulposus was diagnosed at L5-S1.  Ultimately, the 
veteran received an involuntary discharge for medical reasons 
in January 2002.  

The veteran underwent a VA examination in March 2002 to 
assess the presence and severity of any disability.  During 
this examination, the veteran complained of degenerative disc 
disease of the lumbar spine.  The veteran explained the pain 
occurred daily and was located in the midline of the low 
back.  There was some radiation to the left buttock across 
the posterior upper thigh and around the front to his knee.  
The pain occasionally radiated to his toes.  He related some 
numbness in the leg but denied weakness and bowel or bladder 
incontinence.  The veteran indicated he treated with over the 
counter medication.  Clinical examination revealed normal 
curvature of the spine with no tenderness or palpable spasms.  
There was left and right lateral bending from 0 to 30 
degrees, extension of 0-30 degrees and forward flexion of 0-
110 degrees.  The impression was degenerative disc disease of 
the lumbar spine.  

Another VA examination was performed in October 2003.  During 
this examination the veteran complained of low back pain all 
day every day.  He indicated it was across the low back and 
in the posterior thighs bilaterally.  It intermittently went 
around the anterior claves and into the ankles.  He denied 
using medication or assistive devices.  There was no numbness 
or weakness of the legs and no bowel or bladder involvement.  
He explained he was unable to lift his son, climb stairs or 
walk more than two blocks.  He reported taking 80 hours of 
sick leave during the prior year and noted the back pain 
flared with exertion.  Clinical examination reflected the 
veteran had difficulty getting undressed and getting on and 
off the examination table.  There was normal curvature of the 
spine and no tenderness or spasm was documented.  There was 
left and right lateral bending from 0-25 degrees, extension 
from 0-25 degrees, and flexion from 0-90 degrees with pain in 
all ranges of motion and no diminution upon repetition.  The 
impression was degenerative disc disease of the lumbar spine.  
An x-ray performed in October 2003 found no bone, joint, soft 
tissue or disc space abnormalities and the impression was 
normally appearing lumbosacral spine.

Most recently, the veteran underwent a VA examination in July 
2006.  The veteran demonstrated normal posture and gait and 
did not use assistive devices.  He described pain everyday 
almost all the time and described it as a dull ache in both 
thighs which sometimes radiated into the left leg and caused 
numbness.  The pain in the leg was dull and infrequently 
severe and caused a fall.  The pain was worse with heaving 
lifting and other strenuous activity.  The examiner noted a 
magnetic resonance imaging test (MRI) performed in 2001 
showed lumbar disc disease with facet hypertrophy at the L3-4 
level associated with bulging disc and secondary spinal 
stenosis; similar findings at the L4-5 level and minor disc 
changes at L5-S1 level.  The veteran continued to work as an 
air traffic controller and noted that walking upstairs was 
accomplished but painful.  Activities of daily living were 
not impaired.  He denied injections or surgery.  There was no 
reported weakness or incoordination.  Flare-ups occurred once 
or twice a month and lasted for a day and caused him to miss 
work.  Flare-ups manifested with increased pain and reduction 
in range of motion estimated to be two thirds of his usual.  
He could still accomplish activities of daily living during 
periods of flare-ups in pain.  

Upon clinical examination, the veteran demonstrated 45 
degrees of flexion, 15 degrees of extension, 30 degrees of 
lateral bending to the right, 20 degrees of lateral bending 
to the left and 45 degrees of rotation in each direction with 
hip pain reported at all extremes.  There was no objective 
indication of pain.  There was no spasm or tenderness.  The 
impression was lumbar degenerative disc disease by prior MRI.  
The examiner noted it was at least as likely as not that the 
degenerative disc disease resulted in minimal interference 
with work consisting of missed days.  The veteran was able to 
continue to perform his activities of daily living and 
therefore the examiner stated it was less than 50 percent 
likely that the degenerative disc disease caused marked 
interference with work.  

A VA neurological examination in July 2006 revealed 
complaints of radiation of pain into the hips and left leg.  
Radiation was noted to primarily occur after strenuous use of 
the back and was described as running down the lateral thigh 
across the anterior leg and to the top of the left foot.  The 
veteran denied associated weakness, incoordination or sensory 
loss.  He experienced pins-and-needles sensations.  Deep 
tendon reflexes were 1+ at the knees and ankles.  Sensory 
response was normal and strength of major muscle groups in 
the lower extremities were approximately normal and 
bilaterally equal.  The impression was multi-level lumbar 
degenerative disc disease with radiculopathy by history 
without objective abnormality on examination.  There was no 
objective evidence of pain and no incapacitating episodes or 
neurological abnormalities.  Activities of daily living were 
not impaired and occupational activities were not impaired 
except fro the occasional absences from work.  An addendum to 
the examination report noted there was no pain on range of 
motion or flare ups on any of the above joints except as 
stated in the report.  None of the above joints had 
additional limitation of pain, fatigue, weakness or lack of 
endurance following repetitive use.  The examiner also noted 
the x-ray concluded with a finding of a normally appearing 
lumbosacral spine.

The veteran also presented testimony at an October 2005 Board 
hearing.  During this hearing, the veteran explained that he 
purposely limited his activity to avoid pain.  He related 
that during service, his scores on physical fitness tests 
declined and he was denied reenlistment because of his back.  
The veteran indicated there was no specific injury which 
caused the back pain but rather explained it was a gradual 
worsening.  He did report one incident when he fell and hurt 
his back during a physical fitness test during the last 
couple years of his service.  The veteran testified that he 
had trouble picking up his son and had "crumbled to the 
ground" from the pain as the pain radiated down the legs.  
The veteran also reported he rarely went to doctors but had 
been advised that his back may ultimately require surgery.  
He denied interference with sleep and indicated pain 
medications and heat alleviated the pain.  He reported 
increased pain two days after activity.

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation for his 
degenerative disc disease of the lumbar spine under the 
criteria in effect when he filed his claim.  Specifically, 
there is no evidence of moderate limitation of motion.  Nor 
is there any indication the lumbar spine disability resulted 
in spasms, loss of lateral spine motion, or caused moderate 
intervertebral disc syndrome.  In fact, the veteran retained 
normal range of motion in his spine through the October 2003 
VA examination and never demonstrated spasms or attacks of 
intervertebral disc syndrome.

A higher evaluation under the revised schedular criteria in 
effect as of September 2002 and September 2003 is also not 
warranted.  Under the September 2002 changes altering the 
rating of intervertebral disc syndrome, there is no evidence 
that the veteran had incapacitating episodes requiring bed 
rest and treatment by a physician.  Under the revised General 
Formula, all of the veteran's VA examinations reflected 
forward flexion of the lumbar spine greater than 30 degrees 
and contained no evidence of favorable ankylosis of the 
entire thoracolumbar spine.  As such, an increased evaluation 
is not warranted.  Finally, there was no significant 
neurological disability warranting a separate rating under 
any neurological Diagnostic Code.  Therefore the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


